Citation Nr: 1019306	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-10 745	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the reduction of the disability evaluation from 100 
percent to 70 percent effective September 1, 2008, for 
service- connected post traumatic stress disorder (PTSD) was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which reduced the Veteran's PTSD rating 
from 100 percent to 70 percent.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1980 to August 1992.

2.  In March 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
via her representative that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


